Case: 16-60515    Document: 00514642260     Page: 1   Date Filed: 09/14/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                  No. 16-60515                  United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 14, 2018
JOSE LUIS RODRIGUEZ-SARAGOSA,
                                                                  Lyle W. Cayce
             Petitioner                                                Clerk


v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

             Respondent




                      Petition for Review of an Order of the
                         Board of Immigration Appeals


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      Jose Luis Rodriguez-Saragosa’s application for cancellation of removal
was denied for reasons that have since become legally infirm. But rather than
challenge his removal from abroad, Rodriguez-Saragosa reentered the country
illegally. More than a decade later, immigration authorities re-apprehended
him, and he moved the Board of Immigration Appeals (BIA) to reopen his orig-
inal removal proceedings.
      The difficulty, however, is 8 U.S.C. § 1231(a)(5), which provides: “If the
[Secretary of Homeland Security] finds that an alien has reentered the United
States illegally after having been removed,” the prior order of removal “is not
subject to being reopened.” Because Rodriguez-Saragosa concedes that such a
    Case: 16-60515    Document: 00514642260      Page: 2   Date Filed: 09/14/2018



                                  No. 16-60515
finding was made in his case, his original order of removal (and the proceedings
of which it was a part) are “not subject to being reopened.” The BIA was thus
correct to deny his motion to reopen. We deny his petition for review.
                                        I
      In 1999, an immigration judge found Rodriguez-Saragosa unlawfully
present in the United States and ordered him removed to Mexico. See 8 U.S.C.
§ 1182(a)(6)(A)(i). The immigration judge also denied Rodriguez-Saragosa’s ap-
plication for the discretionary form of relief known as cancellation of removal.
Specifically, the immigration judge held that Rodriguez-Saragosa’s 1989 con-
viction for Unauthorized Use of a Motor Vehicle in violation of Texas Penal
Code section 31.07 constituted a conviction for a “crime of violence” within the
meaning of 18 U.S.C. § 16(b), rendering Rodriguez-Saragosa statutorily ineli-
gible for relief. See 8 U.S.C. § 1229b(b)(1)(C); see also §§ 1227(a)(2)(A)(iii);
1101(a)(43)(F); United States v. Galvan-Rodriguez, 169 F.3d 217, 220 (5th Cir.
1999). The BIA affirmed that decision in April 2002, and the removal order
became final. Rodriguez-Saragosa was removed to Mexico shortly thereafter.
      Nonetheless, Rodriguez-Saragosa unlawfully reentered the country in
April 2003. He resumed living with his family in Austin, Texas until October
2015, when he pleaded guilty to driving while intoxicated. At that point, Ro-
driguez-Saragosa came to the attention of the Department of Homeland Secu-
rity (DHS), whose agents arrested him and charged him with unlawful reentry.
See 8 U.S.C. § 1326(a). According to Rodriguez-Saragosa’s filings in our court,
DHS also used this opportunity to reinstate his 2002 removal order (although
the administrative record omits the official notice of that action).
      While in federal custody in January 2016, Rodriguez-Saragosa met with
his present counsel, who informed him for the first time that his 1989 convic-
tion no longer qualified as a conviction for a § 16(b) “crime of violence” under
our court’s decision in United States v. Armendariz-Moreno, 571 F.3d 490, 491
                                        2
    Case: 16-60515     Document: 00514642260      Page: 3   Date Filed: 09/14/2018



                                  No. 16-60515
(5th Cir. 2009) (deeming Galvan-Rodriguez overruled). Then, in February
2016, a panel of this court held that no offense qualifies as a “crime of violence”
under § 16(b) because that provision is unconstitutionally vague. See United
States v. Gonzalez-Longoria, 813 F.3d 225, 227 (5th Cir. 2016), rev’d on reh’g
en banc, 831 F.3d 670 (5th Cir. Aug. 5, 2016), but core holding re-instated by
Sessions v. Dimaya, 138 S. Ct. 1204, 1210 (2018).
      Thus, in April 2016, Rodriguez-Saragosa filed with the BIA a motion to
reopen his original 2002 removal order so he could re-apply for cancellation of
removal. Acknowledging that his motion was almost fourteen years untimely,
see 8 U.S.C. § 1229a(c)(7)(A), Rodriguez-Saragosa asked that the statutory
deadline be equitably tolled in light of the changes to the law in Armendariz-
Moreno and the panel disposition of Gonzalez-Longoria, and in light of other
humanitarian concerns. In the alternative, Rodriguez-Saragosa argued that
those same factors justified the BIA’s use of its own discretionary authority to
reopen removal proceedings sua sponte. See 8 C.F.R. § 1003.2(a).
      The BIA denied the motion. It issued a single-judge order rejecting Ro-
driguez-Saragosa’s requests on the grounds that (1) the motion was untimely
under the terms of the statute; (2) the panel disposition of Gonzalez-Longoria
had been vacated by the grant of en banc rehearing, see 815 F.3d 189 (5th Cir.
Feb. 26, 2016); and (3) “the record indicates” that Rodriguez-Saragosa’s 2002
removal order “may have been reinstated by DHS” and “therefore is not subject
to reopening” due to the restrictions in 8 U.S.C. § 1231(a)(5). The BIA also de-
termined that the post-departure bar regulations “further support[ed] a denial
of sua sponte reopening.” See 8 C.F.R. § 1003.2(d).
      Rodriguez-Saragosa petitioned our court for review.




                                        3
    Case: 16-60515     Document: 00514642260      Page: 4    Date Filed: 09/14/2018



                                  No. 16-60515
                                         II
      This case centers on the unique procedures that come into play when an
alien who has been ordered removed reenters the country illegally. Those pro-
cedures are codified at 8 U.S.C. § 1231(a)(5):
            If the [Secretary of Homeland Security] finds that an
            alien has reentered the United States illegally after
            having been removed or having departed voluntarily,
            under an order of removal, the prior order of removal
            is reinstated from its original date and is not subject
            to being reopened or reviewed, the alien is not eligible
            and may not apply for any relief under this chapter,
            and the alien shall be removed under the prior order
            at any time after the reentry.
      Thus, once an appropriate DHS officer determines that an alien has
reentered the country illegally, the alien’s original order of removal “is rein-
stated,” and the alien is subject to removal under the terms of the original
removal order. § 1231(a)(5); see 8 C.F.R. § 1241.8(a), (c). The determination by
DHS that § 1231(a)(5)’s prerequisites have been met is referred to as a “rein-
statement order,” and it is a valid subject of a petition for review in a federal
court of appeals. See 8 U.S.C. § 1252(a)(1); Martinez v. Johnson, 740 F.3d 1040,
1043 n.4 (5th Cir. 2014); Anderson v. Napolitano, 611 F.3d 275, 277–78 (5th
Cir. 2010); Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 295 (5th Cir. 2002).
      But Rodriguez-Saragosa is not petitioning for review of his reinstate-
ment order. Instead, he moved the BIA to reopen his original removal proceed-
ings. Each alien who has been ordered removed has the statutory right to file
one such motion, 8 U.S.C. § 1229a(c)(7)(A), Mata v. Lynch, 135 S. Ct. 2150,
2153 (2015), and, although the motion must generally be filed within 90 days
of the final order of removal, see § 1229a(c)(7)(C)(i), that deadline “is subject to
equitable tolling,” Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016).



                                         4
     Case: 16-60515        Document: 00514642260          Page: 5     Date Filed: 09/14/2018



                                        No. 16-60515
In addition, separate regulations authorize the BIA to reopen removal proceed-
ings sua sponte at any time. See 8 C.F.R. § 1003.2(a). As with reinstatement
orders, any decision of the BIA “refusing to reopen or reconsider” an order of
removal is a valid subject for a petition for review. See § 1252(a)(1); Mata, 135
S. Ct. at 2154. That is the route to our court Rodriguez-Saragosa attempts
here. 1
                                               A
          With respect to Rodriguez-Saragosa’s statutory motion to reopen, the
BIA rejected his request for equitable tolling on three independent grounds.
Two of those grounds are invalid under current law. 2 But the third remains
apt: Because “the record indicates” (and Rodriguez-Saragosa admits) that the




          The Government has made a threshold challenge to our subject-matter jurisdiction
          1

that relies on a since-withdrawn opinion of our court, see Mejia v. Sessions, 881 F.3d 421 (5th
Cir.), withdrawn by unpublished order, 16-60179 (5th Cir. June 20, 2018), and would impli-
cate only challenges to reinstatement orders, whereas here we are reviewing a denial of a
motion to reopen. Motions to reopen are not “collateral”; they are attempts to revisit an order
made within the same matter, akin to an appeal or motion for reconsideration, and “[f]ederal-
court review of administrative decisions denying motions to reopen removal proceedings
dates back to at least 1916.” Kucana v. Holder, 558 U.S. 233, 242 (2010). Notably, Congress
has ensured that statutory motions to reopen are limited to one per alien, see 8 U.S.C. §
1229a(c)(7), and the BIA’s decision to reopen proceedings sua sponte (or not) is left to the
BIA’s discretion, see, e.g., Hernandez-Castillo v. Sessions, 875 F.3d 199, 206 (5th Cir. 2017).
        2 First, the BIA denied the request for equitable tolling because Rodriguez-Saragosa

did not fall within any of the statutory exceptions to the 90-day filing requirement. But, as
the Government agrees, that approach is tantamount to rejecting equitable tolling in toto and
therefore constitutes legal error. See Lugo-Resendez, 831 F.3d at 343–44 (holding that the
statutory deadline “is subject to equitable tolling” and that it was error to “treat[] compliance
with the [statutory] deadline as conclusive”). Second, the BIA deemed one of Rodriguez-Sar-
agosa’s change-of-law arguments immaterial because the case on which he relied—the panel
disposition of United States v. Gonzalez-Longoria, 813 F.3d at 227—had been vacated by en
banc order. But because the Supreme Court has now reaffirmed the Gonzalez-Longoria
panel’s essential holding, see Dimaya, 138 S. Ct. at 1210, the BIA’s reasoning is unpersuasive.
Finally, although Rodriguez-Saragosa argues that the BIA abused its discretion by ignoring
his change-of-law argument based on our 2009 decision in Armendariz-Moreno, 571 F.3d at
491, our disposition of the § 1231(a)(5) issue below renders that issue moot.
                                               5
     Case: 16-60515        Document: 00514642260          Page: 6     Date Filed: 09/14/2018



                                        No. 16-60515
2002 order of removal was reinstated pursuant to § 1231(a)(5), the BIA deter-
mined that the 2002 removal proceedings are “not subject to reopening.” 3 No
amount of equitable tolling, the BIA thought, could change that.
       We review the BIA’s interpretation of § 1231(a)(5) de novo, Diaz v. Ses-
sions, 894 F.3d 222, 227 (5th Cir. 2018), and agree that § 1231(a)(5) deprived
the BIA of authority to reopen Rodriguez-Saragosa’s 2002 removal proceed-
ings. Congress enacted § 1231(a)(5) “to expedite re-removal of a person who
returns without permission after being removed,” Tapia-Lemos v. Holder, 696
F.3d 687, 690 (7th Cir. 2012), and to “invest [the re-removal procedures] with
something closer to finality,” Fernandez-Vargas v. Gonzales, 548 U.S. 30, 40
(2006); accord Ojeda-Terrazas, 290 F.3d at 295–96. That clear Congressional
purpose is reflected in unambiguous text: “If the [Secretary of Homeland Secu-
rity] finds that an alien has reentered the United States illegally after having
been removed, . . . the prior order of removal . . . is not subject to being reo-
pened.” § 1231(a)(5). This language operates as a “mandatory directive” to the
BIA, preventing it from granting the relief Rodriguez-Saragosa sought. Cor-




       3 Because Rodriguez-Saragosa admits in his petition for review that his 2002 order of
removal was reinstated under § 1231(a)(5), it is immaterial that the administrative record
does not include a copy of the official DHS “Notice of Intent/Decision to Reinstate Prior Order”
that was required by 8 C.F.R. § 1241.8(b). Nor does Rodriguez-Saragosa argue that the BIA
lacked a basis for concluding that the 2002 removal order had in fact been reinstated. To the
contrary, the record contains a copy of the November 2015 indictment charging Rodriguez-
Saragosa with having reentered the United States without DHS’s permission, thus all but
guaranteeing that § 1231(a)(5)’s triggering condition was met. See § 1231(a)(5) (providing
that a prior removal order “is reinstated” “[i]f [DHS] finds that an alien has reentered the
United States illegally after having been removed”). Indeed, Rodriguez-Saragosa’s petition
for review challenges the BIA’s § 1231(a)(5) determination only by disputing the BIA’s inter-
pretation of the statute. The Government’s motion to take judicial notice of the official “Notice
of Intent/Decision to Reinstate Prior Order” regarding Rodriguez-Saragosa’s 2002 removal
order is accordingly denied as unnecessary.
                                               6
     Case: 16-60515         Document: 00514642260           Page: 7     Date Filed: 09/14/2018



                                         No. 16-60515
dova-Soto v. Holder, 732 F.3d 789, 795 (7th Cir. 2013) (applying identical in-
terpretation of § 1231(a)(5)); see also de Castro v. Sessions, 690 F. App’x 875,
876 (5th Cir. 2017) (same). 4
       Although Rodriguez-Saragosa responds that we have “created a conflict”
between 8 U.S.C. § 1229a(c)(7)(A) and § 1231(a)(5), we detect no inconsistency.
The former “provides that every alien ordered removed from the United
States has a right to file one motion to reopen his or her removal proceedings.”
Dada v. Mukasey, 554 U.S. 1, 4–5 (2008). And the latter provides that an alien
forfeits that right by reentering the country illegally. That is the clear import
of the statute’s unambiguous text. As the Seventh Circuit has explained, “Con-
gress made a reasonable and understandable choice to provide that an alien
who is removed . . . should not be able to engage in unlawful self-help by simply
sneaking back into the country.” Cordova-Soto, 732 F.3d at 795. Section
1231(a)(5) would have posed no bar to Rodriguez-Saragosa’s motion to reopen
had he filed that motion without reentering illegally.
       Rodriguez-Saragosa also points to Miller v. Sessions, 889 F.3d 998, 1002–
03 (9th Cir. 2018), in which the Ninth Circuit construed § 1231(a)(5) to allow
the BIA to consider an alien’s motion to reopen a removal order that had been
entered in absentia. The court based its decision on (1) the “potential due pro-
cess concerns” that arise where an alien first learns of a removal order against
her after that order has already been reinstated, and on (2) the existence of a
specific statutory provision authorizing an alien who did not receive notice of
an in absentia removal order to file a motion to reopen independently of the



       4 By contrast, § 1231(a)(5)’s directive that “the prior order of removal . . . is not subject
to being . . . reviewed” operates as a jurisdiction-stripping provision applicable to federal
courts, and is therefore tempered by the REAL ID Act’s savings provision for constitutional
claims or questions of law. See 8 U.S.C. § 1252(a)(2)(D); Martinez, 740 F.3d at 1042; Ramirez-
Molina v. Ziglar, 436 F.3d 508, 513–14 (5th Cir. 2006). Rodriguez-Saragosa has not pointed
to any similar exception that might apply to § 1231(a)(5)’s directives to the BIA.
                                                 7
     Case: 16-60515       Document: 00514642260         Page: 8    Date Filed: 09/14/2018



                                      No. 16-60515
general     motion-to-reopen         statute.     Id.    (referring      to    8     U.S.C.
§ 1229a(b)(5)(C)(ii)). We need not decide today whether we would construe
§ 1231(a)(5) similarly under similar circumstances. Rodriguez-Saragosa points
to no specific statutory provision authorizing his motion to reopen (other than
the general statutory authorization in § 1229a(c)(7)(A)), and he identifies no
constitutional concerns attendant to his situation. To the contrary, Rodriguez-
Saragosa’s situation is precisely that which § 1231(a)(5) is designed to cover:
where a removed alien reenters the United States illegally with full knowledge
that he had been ordered removed. In such circumstances, “the prior order of
removal . . . is not subject to being reopened.”
       Because the BIA correctly determined that § 1231(a)(5) rendered futile
Rodriguez-Saragosa’s motion to reopen, the BIA did not abuse its discretion in
declining to apply equitable tolling to the statutory filing deadline.
                                             B
       With respect to Rodriguez-Saragosa’s request that the BIA reopen his
2002 removal proceedings using its sua sponte authority, the BIA reached a
similar conclusion: it determined that it could not exercise that authority be-
cause of § 1231(a)(5). For the reasons just discussed, this conclusion was cor-
rect. Under § 1231(a)(5), Rodriguez-Saragosa’s 2002 removal proceedings are
“not subject to being reopened,” and the regulation giving the BIA’s sua sponte
reopening authority cannot override that command. 5
       We disagree with the Government that this aspect of the BIA’s ruling
lies outside our jurisdiction. Although “we lack jurisdiction to review the BIA’s




       5 The BIA also determined that it lacked authority to reopen the proceedings sua
sponte for the “further” reason that doing so would be inconsistent with the regulatory post-
departure bar. See 8 C.F.R. § 1003.2(d). Rodriguez-Saragosa’s challenge to that determina-
tion is moot in light of the above.
                                             8
    Case: 16-60515     Document: 00514642260     Page: 9   Date Filed: 09/14/2018



                                  No. 16-60515
decision to decline sua sponte reopening” because no meaningful standard ex-
ists against which to judge the BIA’s exercise of discretion, Hernandez-Castillo,
875 F.3d at 206, we do have jurisdiction to review the BIA’s determination that
a legal barrier prevents it from exercising that discretion in the first place. In
Ovalles v. Holder, 577 F.3d 288 (5th Cir. 2009), for example, the BIA deter-
mined that the post-departure bar regulation prevented it from reopening the
petitioner’s case sua sponte. Id. at 291. But rather than dismiss the petition for
lack of jurisdiction, we evaluated the BIA’s legal conclusion and determined
that it was correct. See id. at 291–98, 300. The same principle operates here.
We therefore have jurisdiction to deny Rodriguez-Saragosa’s petition on the
merits.
                                       III
      The petition for review is DENIED.




                                        9